        Case 1:19-cv-01222-MLB Document 22 Filed 09/18/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

 BRENDA ROPER individually and on             Case no. 1:19-cv-01222-MLB
 behalf of all others similarly situated,

               Plaintiff,

 v.

 ALDER HOLDINGS, LLC, a Utah
 limited liability company,

               Defendant.


                            Stipulated Notice of Dismissal

      Pursuant to Rule 41(a)(1)(A)(ii), Plaintiff Brenda Roper and Defendant

Alder Holdings, LLC hereby agree to the dismissal with prejudice of Plaintiff’s

individual claims and without prejudice to the putative class’s claim, with each

party to bear its own attorneys’ fees and costs.

      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


Dated: September 13, 2019              /s/ Misty Oaks Paxton
                                       Misty Oaks Paxton, Esq.
                                       3315 Charleston Court
                                       Decatur, GA 30034
                                       Telephone: (404) 725-5697
                                       Facsimile: (775) 320-3698
                                       attyoaks@yahoo.com

                                       Stefan Coleman
                                       law@stefancoleman.com
                                       LAW OFFICES OF STEFAN COLEMAN, P.A.
                                       201 S. Biscayne Blvd, 28th FL
Case 1:19-cv-01222-MLB Document 22 Filed 09/18/19 Page 2 of 3




                           Miami, FL 33131
                           Telephone: (877) 333-9427
                           Facsimile: (888) 498-8946

                           Avi R. Kaufman
                           kaufman@kaufmanpa.com
                           KAUFMAN P.A.
                           400 NW 26th Street
                           Miami, FL 33127
                           Telephone: (305) 469-5881

                           Attorneys for Plaintiff and the putative
                           Classes


                           /s/ Cammi R. Jones
                           Cammi R. Jones
                           Ga. Bar No. 398999
                           Cammi.Jones@FisherBroyles.com
                           FISHERBROYLES, LLP
                           945 E. Paces Ferry Rd. Ste. 2000
                           Atlanta, GA 30326
                           Telephone: (404) 551-3585

                           Matthew Pitts
                           MN. Bar No. 0399022; Pro hac vice
                           matt@allenlawyer.com
                           Allen, Mitchell & Allen
                           2091 E. Murray Holladay Rd. Suite 21
                           Salt Lake City, UT 84117
                           Telephone: (801) 930-1117

                           Attorneys for the Defendant




                              2
        Case 1:19-cv-01222-MLB Document 22 Filed 09/18/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on September 13, 2019, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF, and it is being

served this day on all counsel of record via transmission of Notice of Electronic

Filing generated by CM/ECF.



                                             /s/ Misty Oaks Paxton




                                         3
